NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                ROMEL D. BOOKER,
                 Petitioner-Appellant,

                           v.

   Eric K. Shinseki, SECRETARY OF VETERANS
                      AFFAIRS,
                 Respondent-Appellee.
               ______________________

                      2013-7069
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 12-2677, Judge William A. Moor-
man.
               ______________________

                Decided: June 13, 2013
                ______________________

   ROMEL D. BOOKER, of Roselle, New Jersey, pro se.

    JOSEPH A. PIXLEY, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, Washington, DC, for respondent-appellee. With
him on the brief were STUART F. DELERY, Acting Assistant
Attorney General, JEANNE E. DAVIDSON, Director, and
MARTIN F. HOCKEY, JR., Assistant Director. Of counsel on
the brief were MICHAEL J. TIMINSKI, Deputy Assistant
2                          ROMEL BOOKER   v. SHINSEKI



General Counsel and CHRISTINA L. GREGG, Attorney,
United States Department of Veterans Affairs, of Wash-
ington, DC.
               ______________________

     Before DYK, BRYSON, and WALLACH, Circuit Judges.
PER CURIAM.
    Romal D. Booker appeals the decision of the United
States Court of Appeals for Veterans Claims (“Veterans
Court”) denying his petition for extraordinary relief.
Booker v. Shinseki, No. 12-2677, 2012 WL 4356253 (Vet.
App. Sept. 25, 2012). Because Mr. Booker’s appeal re-
quires the application of law to fact, it is dismissed for
lack of jurisdiction.
                       BACKGROUND
    Mr. Booker served on active duty in the United States
Air Force from 1981 to 1984. The Department of Veter-
ans Affairs (“VA”) Regional Office (“RO”) has repeatedly
denied Booker’s claim for service connection for depres-
sion, claims for problems with his left knee, and claims for
problems with his right knee.
    In January 2010, Mr. Booker filed a petition for
extraordinary relief with the Veterans Court, asserting
that the VA failed to adjudicate a reopened claim for
service connection. The Veterans Court denied the peti-
tion and instructed Mr. Booker to seek action by the RO
or the Board if he believed he had claims pending. The
Veterans Court also noted that the Board had previously
received a motion for reconsideration of a 2004 Board
decision from Mr. Booker’s attorney but could not rule on
it because Mr. Booker had revoked the attorney’s power of
attorney. Additionally, the Veterans Court noted that Mr.
Booker had repeatedly sought to reopen his previously
denied claims for service connection and that the RO had
 ROMEL BOOKER   v. SHINSEKI                              3



determined that Mr. Booker had failed to submit new and
material evidence to warrant reopening the claims.
    In September 2010, Mr. Booker filed a motion for re-
consideration of a September 30, 2004 Board decision
denying claims for service connection for depression and
right and left knee disorders. The Board denied the
motion, and Mr. Booker appealed. The Veterans Court
dismissed the appeal as untimely.
    On August 27, 2012, Mr. Booker filed the petition for
a writ of mandamus that is currently at issue in this
appeal. In this petition Mr. Booker argued that the
Veterans Court had failed to address issues he had previ-
ously raised in a prior petition and that his claims should
be granted. The Veterans Court found that Mr. Booker
had not demonstrated “a clear and indisputable right to a
writ.” Booker, No. 12-2677, 2012 WL 4356253, at *2. The
Veterans Court stated that to the extent Mr. Booker
asserts that the Veterans Court erred in denying his
January 2010 petition for a writ of mandamus, or that the
RO and/or the Board erred in adjudication of his claims,
the appropriate vehicle for relief was through the estab-
lished appellate process, not a petition for a writ of man-
damus. Id. Regarding Mr. Booker’s assertion that his
claims remain unadjudicated, the Veterans Court found
that there was insufficient information provided to de-
termine that there was “no adequate alternative way to
obtain his desired relief, that he has a clear and indisput-
able right to a writ, or that the writ is warranted.” Id.
Mr. Booker filed a motion for reconsideration, and a panel
decision affirmed the single judge order. Booker v.
Shinseki, No. 12-2677, 2013 WL 74245, at *1 (Vet. App.
Jan. 8, 2013). Mr. Booker filed this timely appeal.
                        DISCUSSION
   This court’s jurisdiction to review decisions of the
Veterans Court is limited by statute. Pursuant to 38
U.S.C. § 7292(a), this court has jurisdiction to review “the
4                          ROMEL BOOKER   v. SHINSEKI



validity of a decision of the [Veterans] Court on a rule of
law or of any statute or regulation . . . or any interpreta-
tion thereof (other than a determination as to a factual
matter) that was relied on by the [Veterans] Court in
making the decision.” Except to the extent that a consti-
tutional issue is presented, this court may not review “a
challenge to a factual determination,” or “a challenge to a
law or regulation as applied to the facts of a particular
case.” 38 U.S.C. § 7292(d)(2). This rule applies when
reviewing the Veterans Court’s application of the All
Writs Act, which requires the court issue “all writs neces-
sary or appropriate in aid of their respective jurisdictions
and agreeable to the usages and principles of law.” 28
U.S.C. § 1651(a) (1949).
    The Veterans Court denied the petition for a writ of
mandamus because the conditions necessary for granting
a writ were not met. For the Veterans Court to grant the
petition, (1) the petitioner must demonstrate the lack of
adequate alternative means to obtain the desired relief, in
order to ensure the writ is not used as a substitute for the
appeal process; (2) the petitioner must demonstrate a
clear and indisputable right to the writ; and (3) the court
must be convinced that that a writ is warranted under the
circumstances. Cheney v. U.S. Dist. Court for D.C., 542
U.S. 367, 380-81 (2004). The Veterans Court determined
that Mr. Booker did not meet his burden.
     On appeal Mr. Booker argues that the Veterans Court
failed to address “core issues” in his earlier petition and
failed to consider the evidence on the record. Appellant’s
Informal Br. at 3. Furthermore, he asserts that failure to
address the evidence caused confusion, obstruction, and
delay, thus necessitating the need for the writ of manda-
mus.
    The issues raised by Mr. Booker are whether the facts
of his case entitle him to the writ of mandamus. This is a
challenge to the Veterans Court’s application of law to
 ROMEL BOOKER   v. SHINSEKI                            5



facts. Accordingly, review of the denial of the writ is
beyond the scope of this court’s jurisdiction. 38 U.S.C. §
7292(d)(2). Mr. Booker’s appeal is dismissed.
                         DISMISSED